FILED
                                                                        JULY 28, 2015 

                                                                 In the Office of the Clerk of Court 

                                                               WA State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In the Matter of the Personal Restraint of:   )
                                              )       No. 32172-0-111
                                              )
WALDO EMERSON WALDRON­                        )
RAMSEY,                                       )        UNPUBLISHED OPINION
                                              )
                     Petitioner.              )
                                              )

       SIDDOWAY, C.J. -    Waldo Emerson Waldron-Ramsey is currently in the custody

of the Department of Corrections (DOC) serving a sentence for his 1989 Spokane County

conviction of first degree murder. He filed this personal restraint petition challenging the

DOC's decision to rescind previously-awarded presentence early release credit for jail

time served in New York while fighting extradition to Spokane County to face the

murder charge. He contends the DOC's denial of the early release credits for time served

solely on the Spokane County murder cause--even though in a New York jail-violates

equal protection. l Because the DOC has now determined Mr. Waldron-Ramsey is



       1 Upon determination that Mr. Waldron-Ramsey is indigent and that his petition
raised non-frivolous issues, the Chief Judge entered an order granting his request for
appointed counsel and referring the petition to a panel ofjudges. RAP 16.l1(b).
No. 32172-0-III
PRP o/Waldron-Ramsey

entitled to the disputed credits and has correctly calculated his new prison early release

date, we dismiss the petition.

                                 FACTS AND PROCEDURE

       When Mr. Waldron-Ramsey committed his crime in 1985, there was no statutory

authorization for county jails to award good time credit for prison-bound offenders.

Rather, it was then up to the DOC to develop and promulgate procedures by which the

terms of a sentence may be reduced by earned early release time for good behavior and

good performance, as determined by the DOC. See former RCW 9.94A.150(1) (1985).

In 1990, the Washington Supreme Court held in In re Mota, that equal protection

principles require that indigent prisoners who cannot make bail prior to trial and

sentencing are entitled to receive early release credit for the time period spent in county

jail awaiting sentencing. In re Mota, 114 Wn.2d 465,473,788 P.2d 538 (1990). As of

2010, in light of Mota, the DOC had awarded Mr. Waldron-Ramsey 666 days ofjail early

release credit based on 1331 days served in county jail in New York and Spokane

County. In 2013, however, the DOC audited Mr. Waldron-Ramsey's sentence structure

and adjusted his jail early release time downward from 666 to 554 days, in effect

revoking 112 days of New York early release credit and extending his prison early

release date. When the DOC refused to restore those credits, Mr. Waldron-Ramsey filed

this petition alleging violation of his equal protection rights under Mota.




                                              2

No. 32172-0-III
PRP of Waldron-Ramsey

                                       DISCUSSION

       In its initial and supplemental responses to Mr. Waldron-Ramsey's petition, the

DOC took the position that he was entitled to (and was in fact awarded) day-for-day

credit for jail time served in New York while fighting extradition, but not early release

credit because he was in a jail that did not award those credits. But subsequently,

effective January 12,2015, the DOC instituted a new early release policy that allows

inmates to receive presentence early release credits for time spent fighting extradition.

The policy states:

       Offenders serving presentence time in another jurisdiction (e.g. juvenile
       detention center, another state/jurisdiction even if fighting extradition, etc.)
       will receive jail credit if serving solely on the Washington State charge.
       The Department will request documentation from the other jurisdiction of
       dates of incarceration and any early release time lost. The Department will
       calculate ERT for the presentence time spent in the facility at the rate
       earned in the Department.

Dep't of Corrections Policy Directive 350.100(V)(C) (Jan. 12,2015).

       In light of this policy, the DOC has determined Mr. Waldron-Ramsey is entitled to

the early release credits attributable to his New York jail time. The DOC has re-credited

him so that his county jail early release credits for New York and Spokane County now

total 665 days. This renders his equal protection arguments moot, and we decline to

address that issue because it is unlikely to recur under the DOC's new policy. See

Sorenson v. City ofBe llingham , 80 Wn.2d 547,558,496 P.2d 512 (1972) (courts

generally will not review a moot issue, but may do so if it involves matters of continuing


                                              3

No. 32172-0-111
PRP of Waldron-Ramsey

and substantial public interest).

       Still in question, however, is whether the DOC correctly calculated Mr. Waldron­

Ramsey's new prison early release date of August 6, 2018, after re-crediting him with the

New York early release time. He contends he is entitled to 666 days ofjail early release

time, instead of the 665 days now awarded by the DOC.

       Since the calculation is a decision for which Mr. Waldron-Ramsey has had no

prior opportunity for judicial review, he must show that he is under restraint and the

restraint is unlawful. In re Pers. Restraint ofCas haw, 123 Wn.2d 138, 148-49, 866 P.2d

8 (1994); RAP 16.4(a), (c). Mr. Waldron-Ramsey remains under the restraint of his

prison sentence, but to obtain relief he must show either a constitutional violation or a

violation of state law. Id. at 148; RAP 16.4(c)(2), (6). Given that the constitutional equal

protection issue is resolved, the question is whether the DOC's early release date

calculation comports with state law-in this case Sentencing Reform Act provisions that

govern early release from prison.

       Mr. Waldron-Ramsey committed his crime on October 21, 1985. He is thus

eligible to earn aggregate earned release time not to exceed one-third of the total

sentence. See former RCW 9.94A.150(1), recodified as RCW 9.94A.729(3)(e). When

an inmate's early release percentage is one-third of the total sentence, the jail early

release time equals one-third of the entire jail sentence and the period of incarceration is

two-thirds. This means that jail early release time is 50 percent ofjail time served (i.e.,


                                              4

No. 32172-0-111
PRP 0/ Waldron-Ramsey

one-third is 50 percent of two-thirds). See In re Pers. Restraint o/Williams, 121 Wn.2d

655,658-59, 853 P.2d 444 (1993). It is undisputed that Mr. Waldron-Ramsey served a

total of 1331 days of presentence county jail time-II 08 days in the Spokane County Jail

and 223 days in the New York jail. He thus contends he is entitled to the 666 days ofjail

early release credit previously awarded.

       But under the above formula, Mr. Waldron-Ramsey's early release time is half of

1331 days or 665.5 days, which the DOC has properly rounded down to 665 days so as to

not exceed the statutory maximum aggregate of one-third of the total sentence allowed

under RCW 9.94A.729(3)(e). The DOC was thus mistaken when it previously awarded

him 666 days of credit. See In re Pers. Restraint o/Fogle, 128 Wn.2d 56, 61, 904 P.2d

722 (1995) (inmates do not have a statutorily created right to a specific method of

calculating early release credits).

       Mr. Waldron-Ramsey's sentence for the murder is 575 months, or 17,501 days in

length. See Second Supplemental Response of the Department of Corrections, Exhibit

11. The DOC has credited him with 1331 days ofjail time served and 665 days ofjail

early release credit, for a total of 1996 days ofjail credits. Id. Subtracting that total from

the 17,501-day sentence leaves 15,505 days to serve in DOC custody. If Mr. Waldron-

Ramsey were to receive all of his DOC early release credits, his time to serve would be

two-thirds of 15,505 or 10,336.67 days. He has thus far lost 145 days of good conduct

time and has missed earning 157.14 days of earned time. Id. Adding those days to the


                                              5

No. 32172-0-111
PRP of Waldron-Ramsey

10,336.67 days left to serve results in 10,638.81 days-rounded up to 10,639 days left to

serve in the DOC. Adding 10,639 days to Mr. Waldron-Ramsey's DOC start time of

June 20, 1989, results in an early release date of August 6, 2018. Id. This correctly-

calculated early release date accounts for the New York early release time that the DOC

has fully re-credited to Mr. Waldron-Ramsey.

       In light of the DOC's re-crediting Mr. Waldron-Ramsey with his New York

earned early release time and its correct calculation of his earned early release date, all

available relief has been provided to him and he is not under unlawful restraint. RAP

16.4(c).

       Petition dismissed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





FearIng, J.




                                              6